Citation Nr: 0833993	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  06-06 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of heat 
stroke.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John B. Carlson, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1950 to March 
1954.

This matter was originally before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a rating decision dated 
November 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  In April 2008 the Board 
issued a final decision on three other issues then on appeal 
and returned the issue on the title page of this decision for 
further development.  That development having been 
accomplished, the case was returned to the Board for further 
appeal.


FINDING OF FACT

The veteran is not shown to have residuals of any heat stroke 
he may have sustained in service. 


CONCLUSION OF LAW

Residuals of heat stroke were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in March 2005.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds; 444 F.3d 1328 (Fed. Cir. 2006). 

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which placed two additional duties upon the VA.  Under 
Dingess/Hartman v. Nicholson, VA must also provide notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Although the RO did not advise the veteran of such 
information, because the claim of service connection is being 
denied, the questions of an appropriately assigned evaluation 
and the effective date for a grant of service connection are 
not relevant.  Consequently, proceeding with this matter 
would not prejudice the veteran.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.  

The veteran essentially contends that service connection is 
warranted for residuals of heat stroke because it is related 
to an injury he sustained during service.  The veteran 
alleges that he suffered heat stroke during service aboard 
the USS Frank E. Evans.  The veteran worked in the boiler 
room aboard the ship and reports severe heat stroke in 1952 
which required medical attention and lead to the veteran 
sleeping above decks for several days.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
incurred in service alone is not enough.  There must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995). 

The veteran's service treatment records contain no evidence 
of complaints, treatment or diagnosis of heat stroke.  A 
Report of Medical Examination performed in March 1954 in 
connection with the veteran's separation from service also 
contains no reference to heat stroke or to residuals of heat 
stroke.

A report of a VA general medical examination performed in 
September 1959 similarly contains no evidence of heat stroke 
or to residuals of heat stroke.

Statements from the veteran's children dated in January 2005 
were to the effect that the veteran had multiple episodes of 
heat stress and had difficulty with heat regulation.  These 
statements describe the effects heat had on the veteran and 
his coping mechanisms.  A statement from a Certified 
Addiction Specialist dated in January 2006 contained similar 
information.

The veteran presented testimony in support of his claim at a 
hearing at the RO.  The veteran described the circumstance 
surrounding the heat stroke he sustained during service and 
the treatment he received during service. The veteran also 
offered testimony concerning the residuals of the heat stroke 
he experienced during and following service and the treatment 
he received following service.

The veteran was afforded a VA examination in May 2008 and the 
report of that examination reflects that the veteran's claims 
file had been reviewed.  After examining the veteran and 
reviewing his claims file the examiner stated that the 
veteran had suffered a heat stroke during service, but that 
there were not residuals by history and physical examination.  
The examiner explained that the veteran had episodes of 
excessive sweating, tiredness and fatigue when an extreme hot 
climate, but that these were not secondary to the heat stroke 
he sustained during service.  

Based on this record, the Board finds that the medical 
evidence is against the veteran's claim.  While there is no 
contemporaneous medical evidence that demonstrates that the 
veteran actually sustained heat stroke during service, the 
Board observes that the examiner who performed the May 2008 
VA examination appears to have assumed that the veteran did 
sustain heat stroke during service.  For purposes of this 
decision the Board will also assume that the veteran 
sustained heat stroke during service.  However, there is no 
medical evidence that the veteran currently has residuals of 
any heat stroke he sustained during service.  Simply put, in 
the absence of a present disability that is related to 
service, a grant of service connection is clearly not 
supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between a current disability 
and service by way of correspondence from the RO to him, but 
he has failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised of the need to submit medical 
evidence of a current disability and of a relationship 
between the current disability and an injury, disease or 
event in service.  While the veteran is clearly of the 
opinion that he has residuals of heat stroke he sustained 
during service, as a lay person, the veteran is not competent 
to offer an opinion that requires specialized training, such 
as the diagnosis or the etiology of a medical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board concludes that service connection for 
residuals of heat stroke is not established.


ORDER

Service connection for residuals of heat stroke is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


